Case 19-01681-als7   Doc 16   Filed 10/01/19 Entered 10/01/19 14:40:35   Desc Main
                              Document     Page 1 of 6




                                        5944.92                               5944.92


                                        5856.12                              5856.12

                                        0.00                                  0.00


                                        88.80                                 88.80
Case 19-01681-als7   Doc 16   Filed 10/01/19 Entered 10/01/19 14:40:35   Desc Main
                              Document     Page 2 of 6
Case 19-01681-als7   Doc 16   Filed 10/01/19 Entered 10/01/19 14:40:35   Desc Main
                              Document     Page 3 of 6




                                                      x
Case 19-01681-als7   Doc 16   Filed 10/01/19 Entered 10/01/19 14:40:35   Desc Main
                              Document     Page 4 of 6




            x
Case 19-01681-als7   Doc 16   Filed 10/01/19 Entered 10/01/19 14:40:35     Desc Main
                              Document     Page 5 of 6




                                                                5,944.92


                                                                3,761.78

                                                                2,183.14

                                                                2,094.34




x
Case 19-01681-als7   Doc 16   Filed 10/01/19 Entered 10/01/19 14:40:35   Desc Main
                              Document     Page 6 of 6




                                       /s/ Jeffrey D. Goetz

                                         Jeffrey D. Goetz
